Citation Nr: 0814662	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  03-15 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to restoration of nonservice-connected death 
pension benefits during the appellant's incarceration from 
August 23, 1981 to October 3, 1991.

2.  Entitlement to an increase in the rate of nonservice-
connected death pension during the appellant's incarceration.  


REPRESENTATION

Appellant represented by:	C. Bryan Wilson, Esquire


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran's verified periods of active military service are 
from January 1951 to January 1957 and from April 1958 to 
December 1964.  He died in July 1980.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of the following two decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut:  an April 2002 decision in which an 
effective date of October 16, 1980, was assigned for the 
grant of nonservice-connected death pension benefits; and a 
September 2003 rating decision in which an effective date of 
July 1, 1980, was assigned to the appellant's grant of 
nonservice-connected death pension benefits.    

The appeal has previously been before the Board.  An August 
1993 RO decision awarded nonservice-connected death pension 
benefits to the appellant, effective on April 1, 1992.  The 
appellant appealed the assigned effective date.  The Board 
issued a decision in April 1997 that upheld the RO's August 
1993 decision.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court of 
Appeals).  In December 1998, the Court of Appeals granted a 
joint motion of the parties and vacated the Board's April 
1997 decision and remanded the case to the Board.   

In July 1999, the Board remanded the matter to the RO for 
additional development.  In April 2002, VA assigned the award 
for nonservice-connected death benefits from October 16, 
1980, and as part of that decision, determined that the 
appellant's death pension benefits should be reduced during 
the first 60 days of her incarceration based on her receipt 
of incentive pay from the prison.  As relevant here, the 
appellant appealed the RO's determination to reduce her death 
pension benefits during the first 60 days of her period of 
incarceration.  

In September 2003, the RO issued a rating decision that 
changed the effective date of the appellant's death pension 
benefits to July 1, 1980, and as part of that decision, 
determined that the appellant's death pension benefits must 
be discontinued for the period dated from the 61st day of her 
incarceration until her release.  The appellant appealed that 
portion of the decision that discontinued her benefits for 
the period dated from the 61st day of her incarceration until 
her release.  

In a December 2005 decision, the Board both denied the 
appellant's claim to increase the rate of payments that had 
been reduced on the basis of her receipt of incentive pay 
from the prison and denied her claim to restore the benefits 
that had been discontinued for the period dated from the 61st 
day of incarceration until date of release.  The appellant 
appealed.  In May 2007, the Court of Appeals again remanded 
the appeal to the Board.  This appeal is now being remanded 
for the RO/AMC to issue a supplemental statement of the case, 
pursuant to the order of the Court of Appeals.  

The appellant was afforded a personal hearing before an RO 
Decision Review Officer in May 2004.  She also appeared for a 
personal hearing at the RO in June 2005 before the 
undersigned Veterans Law Judge.  Transcripts of the hearings 
are associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.

In April 2007, VA and the appellant filed in the Court of 
Appeals for Veterans Claims a joint motion to remand this 
appeal.  In the motion (at p. 5), the parties stated: 

Because neither a Statement of the Case nor any 
Supplemental Statement of the Case refers to these 
constitutional and statutory authorities [which were 
raised for the first time within that document] and 
because the Board did not address these arguments in its 
decision, the parties ask the Court to vacate the 
Board's decision and remand the appeal for agency 
consideration of these arguments and for issuance of a 
Supplemental Statement of the Case.  

In May 2007, the Court of Appeals granted that motion and 
ordered the matter remanded for compliance with the 
instructions in the joint motion, which it incorporated into 
its order.  

In January 2008, the appellant's representative submitted a 
memorandum of law to support her claim, along with additional 
evidence.  Attached to that memorandum was a signed document 
stating that the appellant waived her right to have her case 
remanded to the agency of original jurisdiction for review of 
the additional evidence and that she acknowledged that the 
Board may, in considering any newly-submitted evidence in the 
first instance, deny her appeal.  

Notwithstanding the statements of the appellant's 
representative, since the Court of Appeals ordered this case 
remanded for the issuance of a supplemental statement of the 
case, a remand for that purpose is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Review the appellant's arguments 
contained in the April 2007 joint motion 
for remand and the additional evidence and 
arguments in the appellant's January 2008 
memorandum of law in support of her claim.  

2.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant and her  representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



